                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02340-NRN

DANA LYNN DAVIS LEVAN,

Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

Defendant.

                                 OPINION AND ORDER

N. REID NEUREITER
United States Magistrate Judge

        An Administrative Law Judge (“ALJ”) concluded that Plaintiff Dana Lynn Davis

Levan “has not been under a disability within the meaning of the Social Security Act [the

“Act”] from October 9, 2014, through the date of this decision,” i.e., March 20, 2017.

(AR 1 30.) Ms. Levan has asked this Court to review that decision. The Court has

jurisdiction under 42 U.S.C. § 405(g), and both parties have agreed to have this case

decided by a U.S. Magistrate Judge under 28 U.S.C. § 636(c). (Dkt. #13.)

                                 I. Standard of Review

        In Social Security appeals, the Court reviews the ALJ’s decision to determine

whether the factual findings are supported by substantial evidence and whether the

correct legal standards were applied. See Pisciotta v. Astrue, 500 F.3d 1074, 1075

(10th Cir. 2007). “Substantial evidence is such evidence as a reasonable mind might




1 All references to “AR” refer to the sequentially numbered Administrative Record filed in
this case. (Dkt. ##11, and 11-1 through 11-10.)
accept as adequate to support a conclusion. It requires more than a scintilla, but less

than a preponderance.” Raymond v. Astrue, 621 F.3d 1269, 1271-72 (10th Cir. 2009)

(internal quotation marks omitted). The Court “should, indeed must, exercise common

sense” and “cannot insist on technical perfection.” Keyes-Zachary v. Astrue, 695 F.3d

1156, 1166 (10th Cir. 2012). The Court cannot reweigh the evidence or its credibility,

and it may not substitute its judgment for that of the ALJ. Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007). Nor may the Court “displace the [ALJ]’s choice between two fairly

conflicting views, even though the [C]ourt would justifiably have made a different choice

had the matter been before it de novo.” Id. “A finding of “‘no substantial evidence’ will be

found only where there is a ‘conspicuous absence of credible choices’ or ‘no contrary

medical evidence.’” Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (quoting

Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983)).

                                     II. Background

       At the second step of the Commissioner’s five-step sequence for making

determinations, 2 the ALJ found Ms. Gonzales has the following severe impairments:

         fibromyalgia; degenerative joint disease, right knee, status-post total
         knee arthroplasty and status-post revision quad closure/repair;
         degenerative joint disease, left knee with history of ACL
         reconstruction; degenerative disc disease, cervical spine; arthritis,
         right hand; carpal tunnel syndrome, left, status-post release;


2 The Social Security Administration uses a five-step sequential process for reviewing
disability claims. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step process
requires the ALJ to consider whether a claimant: (1) engaged in substantial gainful
activity during the alleged period of disability; (2) had a severe impairment; (3) had a
condition which met or equaled the severity of an impairment listed in the regulations;
(4) could return to her past relevant work; and, if not, (5) could perform other work in the
national economy. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Williams v. Bowen,
844 F.2d 748, 750–51 (10th Cir. 1988.) The claimant has the burden of proof through
step four; the Social Security Administration has the burden of proof at step five. Lax,
489 F.3d at 1084.
                                             2
          migraines; depression; anxiety; alcoholism (20 CFR 404.1520(c) and
          416.920(c)).

(AR 32.) The ALJ also found that the “medical record establishes these impairments as

severe within the meaning of the Regulations because they cause significant limitations

in the claimant’s ability to perform basic work activities.” (Id.)

       The ALJ determined that Ms. Levan’s additional impairments of osteopenia in the

lumbar spine and hepatitis C were non-severe. (AR 33.) The ALJ further noted that Ms.

Levan “has sought treatment for a right foot fracture and C. diff colitis,” but that the

“medical record indicates that these conditions resolved or are expected to resolve

within 12 months.” (Id.) And she found “nothing in the medical record to indicate that

these conditions would cause [more] than minimal work-related limitations or prevent

substantial gainful activity for 12 months.” (Id.) Finally, the ALJ found the following to be

non-medically determinable impairments because Ms. Levan’s medical records did not

reflect a diagnosis from an acceptable medical source or by diagnostic evidence: carpal

tunnel syndrome, peripheral neuropathy, and obsessive-compulsive disorder. (Id.)

       At step three, the ALJ concluded Ms. Levan’s various impairments did not meet

the criteria of any listed impairment 3 (see 20 C.F.R. § Pt. 404, Subpart P, App. 1), either

singly or in combination. (Id.) In evaluating Ms. Levan’s mental impairments, she

reviewed the criteria in listings 12.04 (depressive, bipolar, and related disorders), 12.06

(anxiety and obsessive-compulsive disorders), and 12.15 (trauma and stressor-related




3Because there are no listing criteria specific to migraines or fibromyalgia, the ALJ
considered these conditions under the criteria for impairments in listing 1.00 relating to
musculoskeletal impairments, listing 11.00 relating to neurological impairments, listing
12.00 relating to mental disorders, and listing 14.00 relating to immune system
disorders.
                                               3
disorders), and specifically “considered whether the ‘paragraph B’ criteria’ are

satisfied.”4 (AR 33-34.)

       As the ALJ noted, “[t]o satisfy the ‘paragraph B’ criteria, the mental impairments

must result in at least one extreme or two marked limitations in a broad area of [mental]

functioning.” (AR 34.) There are four applicable areas of mental functioning:

       (1) Understand, remember, or apply information;

       (2) Interact with others;

       (3) Concentrate, persist, or maintain pace; and

       (4) Adapt or manage oneself.

(Id., and listings 12.04, 12.06, and 12.15.) The ALJ further explained that “[a] marked

limitation means functioning in this area independently, appropriately, effectively, and on

a sustained basis is seriously limited,” and that “[a]n extreme limitation is the inability to



4 The paragraph B criteria are identical for listings 12.04, 12.06, and 12.15. Each of
these listings contains three paragraphs, A, B, and C, and a claimant must satisfy the
criteria set forth in either A and B, or A and C. To meet the Paragraph C criteria, a
claimant must show his or her “mental disorder in this listing category is ‘serious and
persistent,’” which requires “a medically documented history of the existence of the
disorder over a period of at least 2 years,” and

          evidence of both: (1) Medical treatment, mental health therapy,
          psychosocial support(s), or a highly structured setting(s) that is
          ongoing and that diminishes the symptoms and signs of your mental
          disorder (see 12.00G2b); and (2) Marginal adjustment, that is, you
          have minimal capacity to adapt to changes in your environment or to
          demands that are not already part of your daily life (see 12.00G2c).

The ALJ found that the record did not establish that Ms. Levan satisfied the marginal
adjustment requirement because her ability to care for herself and her grandchildren, to
navigate public transportation and interact appropriately with her providers, all
“demonstrate at least a minimal capacity to adapt to changes.” (AR 25.) Ms. Levan does
not argue in her opening brief that her alleged mental impairments satisfy paragraph C.
Thus, because Ms. Levan cannot satisfy paragraph C, she is required to satisfy the
criteria of both paragraph A and paragraph B.
                                               4
function independently, appropriately or effectively, and on a sustained basis.” (AR 34.)

The ALJ engaged in a detailed analysis of each of the four areas of mental functioning,

taking into consideration the evidence and Ms. Levan’s medical records. (Id.)

       First, the ALJ concluded that, with respect to understanding, remembering, or

applying information, Ms. Levan has only a mild limitation. (Id.) Although Ms. Levan

testified she has difficulty concentrating, the ALJ also considered evidence in Ms.

Levan’s medical records, including her own self-evaluation, indicating she is able to

care for her grandchildren, goes shopping, rides the bus, and regularly attends her

doctor’s appointments. (Id.)

       Second, the ALJ similarly concluded Ms. Levan has only a mild limitation in the

area of interacting with others. (Id.) Again, although Ms. Levan testified she argues with

her daughter, in her self-evaluation she noted she cares for her grandchildren, and she

reported in her treatment plan report that she gets along with authority figures and has

never been fired for having problems with others. (Id.) There also was nothing in the

record to suggest she has any problems interacting with her medical providers. (Id.)

       Third, the ALJ found Ms. Levan has a moderate limitation vis-à-vis concentrating,

persisting, or maintaining pace. (Id.) Ms. Levan testified she has trouble concentrating

and with her memory. Consultative examiner Dr. David Forhman opined she had a

“marked impairment in her ability to do complex tasks, maintain sustained

concentration, and put forth consistent effort based on clinical history,” and that she had

“significant impairments . . . with concentration” (AR 38, citing Exhibit C7F). However,

the ALJ gave this opinion only some weight because “Dr. Fohrman based his opinion on

a one-time examination,” and Ms. Levan’s 49-page mental health/office treatment



                                             5
records, dated November 12, 2012 through October 4, 2016, from SummitStone Health

Partners, where her treating physician Dr. Zeljko Ivanovic works, “noted no deficits in

concentration,” characterized her “cognition []as good,” along with her “insight and

judgment,” and “described generally mild symptoms that improve when she is sober.”

(AR 37-38, citing Exhibit C9F.) At the hearing, Ms. Levan also “testified clearly

regarding jobs and the associated duties that she performed within the last 15 years,”

indicating she could concentrate and remember details from years past. (AR 34.)

       The ALJ also noted that Dr. Mark Berkowitz, who reviewed Ms. Levan’s medical

record to determine her mental capacity for work, concluded Ms. Levan had only

“moderate difficulties in maintaining [] concentration, persistence, or pace.” (Id. at 39,

citing Exhibit C2A at 7, 10-12, and Exhibit C4A 5 at 7, 10-11.) Dr. Berkowitz provided a

detailed assessment of both Ms. Levan’s understanding and memory limitations, as well

as her sustained concentration and persistence limitations. (Id.) With respect to the

former, Dr. Berkowitz found that Ms. Levan was not significantly limited in her ability to

remember locations and work-like procedures, or in her ability to understand and

remember very short and simple instructions, and that her ability to understand and

remember detailed instructions was only moderately limited. (Id.) Concerning the latter,

Mr. Berkowitz concluded Ms. Levan’s ability to carry out short and simple instructions

was not significantly limited, and that she was only moderately impaired in her ability to

carry out detailed instructions, to maintain attention and concentration for extended

periods, to complete a normal workday and workweek without interruptions from



5 The ALJ inadvertently cites to B4A, but it is apparent from the exhibit content that she
intended to cite C4A.


                                              6
psychologically based symptoms, and to perform at a consistent pace without an

unreasonable number and length of rest periods. 6

       Dr. Berkowitz also commented about Dr. Fohrman’s one-time evaluation, stating

“it is not appropriate to conclude a major depression severe and cognitive disorder

without longitudinal support and knowledge of pre-morbid function[in]g.” (AR 113.) And

he observed that although Ms. Levan told him that she has been “in therapy forever,”

that the “source has not responded,” i.e., whomever she is seeing for therapy

apparently did not provide any medical records upon request. (Id.)

       Fourth and final, the ALJ found Ms. Levan has only a mild limitation in adapting

or managing herself, as reflected by her ability to ‘attend to her personal care and

prepare basic meals,” as well as by the fact “that she cleans obsessively.” (AR 35.) The

ALJ further observed that “no State psychological consultant concluded that a mental

listing is medically equaled.” (Id.) Because the ALJ found that Ms. Levan’s “mental

impairments do not cause at least two ‘marked’ limitations or one ‘extreme’ limitation,”

she concluded that “the ‘paragraph B’ criteria are not satisfied”—i.e., Ms. Levan’s

mental impairments did not meet the requisite listed criteria.

       Having concluded that none of Ms. Levan’s impairments meet or medically equal

the severity of any of the listed regulatory impairments, the ALJ proceeded to determine

Ms. Levan’s residual functional capacity, or “RFC,” as follows:

         The claimant has the residual functional capacity to perform light
         work as defined in 20 CFR 404.1567(b) and 416.967(b) except the


6Dr. Berkowitz also concluded Ms. Levan’s medical records contained no evidence of
any limitation with respect to performing activities within a schedule, maintaining regular
attendance, being punctual within customary tolerances, sustaining an ordinary routine
without special supervision, working in coordination with or in proximity to others without
being distracted by them, or making simple work-related decisions. (AR 112-13.)
                                             7
           claimant is able to lift and/or carry 20 pounds occasionally and 10
           pounds frequently. She is able to push and pull within the limitations
           for lifting and carrying. She is able to stand and/or walk 6 hours each
           in an 8-hour workday. She is unlimited in sitting with normal breaks.
           She is able to climb ramps and stairs occasionally, but is never to
           climb ladders, ropes, or scaffolds. She is able to balance and stoop
           frequently. She is able to reach overhead occasionally. She is able to
           work around moving mechanical parts frequently. She is able to drive
           occasionally for work. She is to perform no work at unprotected
           heights. She is able to understand, remember, and carry our tasks
           learned in 3-months or less. She is able to tolerate frequent
           interaction with co-workers, supervisors, and the public. She is able
           to perform work that involves teamwork frequently.

(AR 35.)

       The ALJ based her RFC finding “on all the evidence with consideration of the

limitations and restrictions imposed by the combined effects of all [Ms. Levan’s]

medically determinable impairments.” (Id.) She “considered all [Ms. Levan’s] symptoms

and the extent to which these symptoms can reasonably be accepted as consistent with

the objective medical evidence and other evidence.” (AR 36.)

       At step four, the ALJ concluded Ms. Levan is capable of performing past relevant

work as a routing or shipping clerk, noting such work “does not require the performance

of work-related activities precluded by” her RFC, “is an unskilled (SVP 2) job generally

performed at the light exertional level,” and that this conclusion is supported by the

vocational expert’s testimony. (AR 39-40, 96-97.) As a result, the ALJ concluded Ms.

Levan “has not been under a disability, as defined in the Social Security Act, from

October 9, 2014, through the date of this decision,” and the ALJ did not reach the last

step, step five, of the sequential evaluation process. (AR 40.)




                                             8
                                         III. Analysis

       Ms. Levan argues the ALJ’s decision should be reversed because the ALJ erred

at step three of the sequential evaluation process by not finding that Ms. Levan’s mental

health conditions met the criteria of a listed impairment. (Dkt. #15 at 1-2.) She also

argues that the “RFC formulated by the ALJ was not based on substantial evidence and

in fact, was contradicted by the opinions of the consultative examiner,” Dr. Fohrman. (Id.

at 2.) According to Ms. Levan, because the ALJ’s RFC “ignored many of Ms. Levan’s

impaired abilities,” the ALJ improperly concluded “that Ms. Levan could return to prior

work and as such was not disabled.” (Id.)

       Among other things, Ms. Levan more specifically asserts the ALJ: (1) failed “to

discuss the evidence or the reasons why Ms. Levan’s mental health conditions did not

satisfy Listings 12.04, 12.06 or 12.15, instead making conclusory statements without

citations to objective medical evidence” (id. at 4); (2) “did not properly account for the

substantial medical evidence in the record,” rejecting medical evidence “provided by

treating or evaluating providers” (id. at 5); and (3) “ignored the functional evaluation

performed by the Consultative Examiner,” Dr. Fohrman, and made only “one vague

reference to [Dr. Fohrman’s] opinion.” She argues “[t]here is no other discussion of [Dr.

Fohrman’s] opinion despite the significant evidence clearly stating that Ms. Levan meets

the listing,” and that Ms. Levan’s “treating mental health provider, Summit Stone, is not

discussed in any detail either.” (Id. at 6-7.)

       Each of these arguments, however, is refuted by the ALJ’s detailed decision. To

begin, the ALJ addressed in detail Listings 12.04, 12.06, and 12.15, with numerous

citations to the medical evidence provided by all Ms. Levan’s medical providers—



                                                 9
treating, consultative, and reviewing. The ALJ by no means “ignored” or only made a

“vague reference to” Dr. Forhman’s functional evaluation. Instead, the ALJ went through

his findings in some detail (AR at 38), concluding she would only afford them “some

weight” because Dr. Fohrman only saw Ms. Levan once, and because the medical

treatment records of her treating physician, Dr. Ivanovic, which span approximately four

years, indicated “[o]verall . . . [that] her symptoms are manageable with medication,”

and that “[w]hen she is sober, her mood and symptoms improve” and “[h]er functioning

also improves.” (Id. at 37-38.)

       Ms. Levan also primarily relies on the Tenth Circuit’s decisions in Murdock v.

Astrue, 458 F. App’x 702 (10th Cir. 2012), and Clifton v. Chater, 79 F.3d 1007 (10th Cir.

1996), cases with facts substantially different from those presented here. In Chater, the

Tenth Circuit reversed a decision denying disability benefits because the ALJ “did not

discuss the evidence or his reasons for determining that [the claimant] was not disabled

at step three,” but instead “merely stated a summary conclusion that the claimant’s

impairments did not meet or equal any Listed Impairment.” 79 F.3d at 1009. The ALJ’s

decision in Chater was bereft of specific findings or the ALJ’s reasons for accepting or

rejecting evidence, and thus was nothing more than a “bare conclusion” that was

“beyond meaningful review.” Id. Similarly, in Murdock, “the ALJ did not discuss the

evidence or provide any analysis as to why [the claimant’s condition] did not meet the

Listing” requirements, but instead “merely recited the requirements for that decision,”

and erred by failing to do so. 458 F. App’x at 703. 7



7 Ms. Levan’s reliance on Murdock for the premise that “[i]f there are no findings that
‘conclusively negate the possibility that a claimant can met a relevant listing, we must
remand to the ALJ for further findings,’” is premature and inapplicable, because this only
                                             10
       In stark contrast, the ALJ here engaged in a detailed evaluation of both the

medical evidence, and her reasons for determining that Ms. Levan’s condition did not

meet or medically equal the paragraph B criteria, and included citations to Ms. Levan’s

medical records as well as a thorough discussion of the various findings of all her

mental health medical providers. Although perhaps some of the ALJ’s findings

concerning Ms. Levan’s medical records and her medical providers are included in the

ALJ’s RFC analysis, the Tenth Circuit has specifically held that “an ALJ’s findings at

other steps of the sequential process may provide a proper basis for upholding a step

three conclusion that a claimant’s impairments do not meet or equal any listed

impairment.” Fischer-Ross v. Barhart, 431 F.3d 729, 733 (10th Cir. 2005).

       To the extent Ms. Levan is arguing that the ALJ was required, but failed, to

adequately analyze the medical opinions of her various providers, assign them a weight,

and explain why the particular weight is appropriate, the Court disagrees.

       While it may be true that “[a]n ALJ must evaluate every medical opinion in the

record,” it also is true that “the weight given each opinion will vary according to the

relationship between the disability claimant and the medical professional.” Hamlin v.

Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004) (citing 20 C.F.R. § 401.1527(d)). For

example, “[t]he opinion of an examining physician is generally entitled to less weight

than that of a treating physician, and the opinion of an agency physician who has never

seen the claimant is entitled to the least weight of all.” Robinson v. Barnhart, 366 F.3d

1078, 1084 (10th Cir. 2004) (citing 20 C.F.R. § 404.1527(d)(1), (2); 20 C.F.R. §




comes in to play after a court concludes the ALJ actually made a step three error—
which I do not find was made by the ALJ here.
                                             11
416.927(1), (2); SSR 96–6p, 1996 WL 374180, at *2). No matter the relationship, the

ALJ must “give consideration to all the medical opinions in the record” and “discuss the

weight he assigns to them.” Mays v. Colvin, 739 F.3d 569, 578 (10th Cir. 2014) (internal

quotation marks omitted).

       The ALJ is to consider the following factors when evaluating medical opinions:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.

Allman v. Colvin, 813 F.3d 1326, 1331–32 (10th Cir. 2016). Although the ALJ’s findings

must be “sufficiently specific to make clear” the weight assigned to the source opinion,

and the reasons for that weight, neither the regulations nor the Court require a factor-

by-factor recitation. Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007) (internal

quotation marks omitted).

       Here, in addition to discussing the opinions of each of Ms. Levan’s medical

providers, the ALJ also discussed the weight she accorded most of these opinions, and

why. For example, the ALJ specifically noted she “reviewed and considered the

consultative examinations performed from Dr. Greene, M.D. and Russell A. Thye, Ph.D.

(Exhibits C1F and C2F),” but that because “these examinations were performed in 2012

as part of [Ms. Levan’s] previous application, [] they are of limited probative value in

determining her current functioning.” (AR 39.) In contrast, she gave “some weight” to the

opinions of Dr. Fohrman and Dr. Berkowitz. (Id. at 38-39.) And, although the ALJ did not

specifically address what weight she accorded the opinions of Ms. Levan’s treating


                                             12
physician, Dr. Ivanovic, any error in failing to do so is harmless, as she obviously

considered and relied on these in reaching her conclusions (see, e.g., AR 37-38), and

his opinions concerning Ms. Levan’s mental impairments are consistent with those of

Dr. Berkowitz.

       As for Ms. Levan’s argument that Dr. Fohrman’s opinion “clearly” states or

establishes that her “mental health impairments, particularly her depression and anxiety,

meet the criteria of Listings 12.04, 12.06 and 12.15,” and therefore the ALJ erred by not

so finding, I also disagree.

       It is undisputed that to satisfy the paragraph B criteria, a claimant’s mental

impairments must result in at least one extreme limitation, or two marked limitations, in

the following four broad areas of functioning: understanding, remembering, or applying

information; interacting with others; concentrating, persisting, or maintaining pace; and

adapting or managing themselves. Dr. Fohrman’s opinions do not fall neatly within

these areas. He found Ms. Levan “has mild impairment in her capacity to do one or two-

step tasks,” and a “marked impairment in her ability to due [sic] complex tasks, maintain

sustained concentration, and put forth consistent effort based on clinical history.” (AR

402.) He concluded she had “significant impairments noted above with concentration

and problems with abstract thinking and proverb interpretation.” (Id.) He also opined that

Ms. Levan “appears to have mild impairment in social interactions.” (Id.)

       Ms. Levan argues that “[h]aving found one mental area impaired above the

marked level, the examiner’s opinion supports a finding that Ms. Levan’s depression

meets part B of listing 12.04.” (Dkt. #15 at 9) (emphasis added.) Ms. Levan does not

argue that Dr. Fohrman found any of her mental impairments resulted in an extreme



                                            13
limitation, and it is not entirely clear whether “significant” is synonymous with “extreme.”

Ms. Levan also does not argue, and again it is not clear, whether Dr. Fohrman found

her mental impairments resulted in two marked limitations.

       Regardless, however, the ALJ did not accept Dr. Fohrman’s restrictive limitations

from his January 2015 evaluation because Ms. Levan’s treating physician, Dr. Ivanovic,

“noted no deficits in [her] concentration,” and “no abnormalities in [her] thought process

or content,” and specifically found her cognition, insight, and judgment to be good. (AR

37.) The ALJ also concluded that “[o]verall, [Ms. Levan’s] treatment records”—which

span from November 2012 to October 2016 (Dkt. #11-1 at 3, AR 448-496)—“indicate

her symptoms are manageable with medication,” and that “[w]hen she is sober, her

mood and symptoms improve,” as does her functioning. (AR 37-38.)

       It was within the ALJ’s discretion to give more credence to the opinions of Ms.

Levan’s treating doctor, who saw her more consistently over an approximate four-year

period, than those of Dr. Fohrman, a consulting physician who only examined her once,

in January 2015, and whose findings are inconsistent with the longitudinal record. See

Pisciotta v. Astrue, 500 F.3d 1074, 1078 (10th Cir. 2007) (“In determining the weight to

be given an opinion, the ALJ must consider the consistency between that opinion and

the record as a whole.”). Ms. Levan essentially is asking the Court to reweigh the

evidence evaluated by the ALJ, give more credence to the opinions of Dr. Fohrman than

those of Dr. Ivanovic and the other medical providers at SummitStone, and substitute

the Court’s judgment for that of the ALJ—which clearly would be improper for the Court

to do. See, e.g., Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008).




                                             14
       Even if the Court agreed with Ms. Levan that the ALJ should have given more

weight to Dr. Fohrman’s opinions than those of her other medical providers, this would

still would not alter the outcome. “[A] court’s disagreement with a decision is immaterial

to the substantial evidence analysis. A decision is supported by substantial evidence as

long as it is supported by ‘relevant evidence . . . a reasonable mind might accept as

adequate to support [the] conclusion.’” Baca v. Colvin, No. CV 15-02 SCY, 2016 WL

10587984, at *3 (D.N.M. Mar. 16, 2016) (quoting Casias v. Sec'y of Health & Human

Serv., 933 F.2d 799, 800 (10th Cir. 1991). Indeed, “[t]he possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax, 489 F.3d at 1084 (citing Zoltanski v. F.A.A.,

372 F.3d 1195, 1200 (10th Cir. 2004)).

       Here, substantial evidence supported the ALJ’s determination that Ms. Levan’s

mental impairments did not meet or medically equal the criteria in listings 12.04, 12.06,

or 12.15, as well as the ALJ’s RFC finding. The ALJ relied on relevant medical evidence

in the form of opinions by Ms. Levan’s treating physician Dr. Iconavic, as well as

information contained in the extensive medical records of SummitStone, and she relied

to some degree on the opinions of Dr. Fohrman and Dr. Berkowitz. The Court concludes

that “a reasonable mind might accept [this evidence] as adequate to support [the ALJ’s]

conclusion.’” Baca, 2016 WL 10587984, at *3.

       The ALJ also cited additional grounds for her decision. For example, she relied

on the fact that “no State psychological consultant concluded that a mental listing is

medically equaled.” (AR 35.) Dr. Berkowitz specifically concluded Ms. Levan could not

satisfy any of the listings. (AR 109-110.) And the ALJ noted, and was reasonably



                                            15
persuaded by the fact that, Ms. Levan “stopped working for reasons other than her

impairments” (AR 38), a finding that also is relevant to the ALJ’s determination. Potter

v. Sec’y of Health & Human Servs., 905 F.2d 1346, 1349 (10th Cir. 1990). Specifically,

Ms. Levan had been working for a temporary agency, but was not hired back when she

took time off to attend a funeral. (Id.)

                                       IV. Conclusion

       For the reasons set forth above, the ALJ’s decision is AFFIRMED.



       Dated this 3rd day of June, 2019.

                                           BY THE COURT:


                                           _                          _______
                                           N. Reid Neureiter
                                           United States Magistrate Judge




                                            16
